t c memo united_states tax_court richard l and marjorie a freese petitioners v commissioner of internal revenue respondent docket no filed date richard l freese pro_se joanne b minsky for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure the sole issue for decision is unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure whether petitioners are entitled to a deduction of dollar_figure for contributions to their individual_retirement_accounts some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated by this reference petitioners resided in fort meyers florida at the time their petition was filed references to petitioner in the singular refer to richard l freese on date petitioner commenced employment with the office of the morrow county prosecuting attorney in ohio as the coordinator of a new program established to notify victims and witnesses of hearings and prepare them for trial explain the criminal justice system and coordinate physical and psychological treatment the program petitioner's employment contract signed on date provides in relevant part the coordinator shall be subject_to pers public employees retirement_system and shall be entitled to other fringe_benefits as afforded morrow county employees the public employees retirement_system of the state of ohio pers requires that a percentage of a public employee's compensation be withheld by the employer for contribution to a retirement_plan ohio rev code sec dollar_figure and dollar_figure baldwin under section dollar_figure of the ohio revised code membership the record does not provide a clear explanation as to why petitioner's contract was signed nearly weeks after he commenced employment in pers is compulsory upon being employed with some exceptions not relevant herein during an aggregate of dollar_figure was withheld from petitioner's wages and contributed to pers as the result of an extremely poor working relationship between petitioner and his direct supervisor the director of the program petitioner chose to resign from his position effective date at such time he requested a full refund of his contributions to pers on or about date petitioner rolled over the refund of dollar_figure into an individual_retirement_account ira prior to date petitioners opened two iras and made total contributions thereto of dollar_figure petitioners deducted this amount on their joint federal_income_tax return and reported adjusted_gross_income for of dollar_figure in the notice_of_deficiency respondent disallowed the entire deduction of dollar_figure on the ground that petitioner was an active_participant in a plan established for employees of a state or political_subdivision or agency thereof during the year at issue as such the limitation of sec_219 on ira contribution deductions was applicable and resulted in the total disallowance of the amount claimed by petitioners petitioner argues that he was not an active_participant within the meaning of sec_219 because pers is a deferred_compensation plan and serves as a substitute for social_security in the state of ohio petitioner further argues that it would be inequitable to disallow his ira contribution because he was an involuntary member of pers was a member of pers for less than months in and when he withdrew his contribution from pers he became ineligible for any benefits and as such could not obtain double tax benefits arising from pension plans in determinations of respondent are presumed correct and the burden_of_proof is on petitioners to show otherwise rule a 290_us_111 in general a taxpayer is entitled to deduct amounts contributed to an ira sec_219 sec_1_219-1 income_tax regs the deduction in any taxable_year however may not exceed the lesser_of dollar_figure or an amount equal to the compensation includable in the taxpayer's gross_income for such taxable_year sec_219 the maximum amount that may be deducted is also limited where the taxpayer or spouse of the taxpayer is an active_participant in a retirement_plan qualified under sec_401 sec_219 an active_participant is defined by sec_219 as an individual a who is an active_participant in-- i a plan described in sec_401 which includes a_trust exempt from tax under sec_501 ii an annuity plan described in sec_403 iii a plan established for its employees by the united_states by a state or political_subdivision thereof or by an agency_or_instrumentality of any of the foregoing iv an annuity_contract described in sec_403 or v a simplified_employee_pension within the meaning of sec_408 or b who makes deductible contributions to a_trust described in sec_501 the determination of whether an individual is an active_participant shall be made without regard to whether or not such individual's rights under a plan trust or contract are nonforfeitable an eligible_deferred_compensation_plan within the meaning of sec_457 shall not be treated as a plan described in subparagraph a iii in the case of a taxpayer who files a joint_return the deduction is reduced using a ratio that is a function of the taxpayer's modified_adjusted_gross_income modified agi sec_219 and this provision results in a total disallowance of the ira deduction where the total modified agi reported on a joint_return exceeds dollar_figure see felber v commissioner tcmemo_1992_418 affd without published opinion 998_f2d_1018 8th cir petitioner contends that he is entitled to a deduction for his entire ira contribution because pers is an eligible_deferred_compensation_plan petitioner argues therefore that he is not an active_participant within the meaning of sec_219 as relevant herein a deferred_compensation plan is defined by sec_457 as a plan established and maintained by a state political_subdivision of a state_agency or instrumentality thereof or any other nongovernmental organization exempt from as relevant herein modified_adjusted_gross_income mean sec_3 adjusted_gross_income computed without regard to any deduction for an ira tax that permits employees to contribute a portion of their monthly salary through payroll deductions the annual amount an employee may contribute is limited and contributions are not includable in an employee's gross_income in the year earned but is deferred until paid out or made available to the employee sec_457 we discussed the distinctions between sec_401 qualified_plans and sec_457 plans in rheal v commissioner t c memo qualified_plans are required to comply with numerous eligibility standards set forth in sec_401 these include nondiscrimination standards and minimum participation funding and vesting standards sec_401 and sec_457 plans however are not subject_to these requirements in general and are therefore referred to as a type of nonqualified_plan the litany of distinctions between a sec_457 plan and qualified_plans is too extensive to warrant exhaustive discussion here one significant distinction noted is that a qualified_plan requires employees' benefits to be held in an employees' trust and in all events an employee's right to his accrued_benefit derived from his own contributions must be nonforfeitable sec_401 and sec_411 by contrast a sec_457 plan is not required to utilize an employee's trust and by definition is prohibited from establishing an employee's trust which provides for non- forfeitable benefits a sec_457 plan therefore does not constitute a qualified_plan because it necessarily violates qualified_plan requirements fn ref omitted in light of the foregoing petitioner's contention that pers is a deferred_compensation plan within the meaning of sec_457 is without merit the pers member handbook states that pers is a qualified_pension plan and notes that tax provisions exclusive to distribution from qualified_plans and trusts may be applicable to distributions from pers including an early withdrawal penalty sec_72 5-year averaging sec_402 and rollovers sec_402 in addition pers expressly confines its terms and provisions to the limitations established by sec_415 of the internal_revenue_code which prescribes limitations on benefits_and_contributions under qualified_plans not deferred_compensation plans sec_145 ohio rev code baldwin finally the state of ohio maintains an eligible_deferred_compensation_plan in accordance with the requirements and subject_to the limitations of sec_457 the deferred_compensation plan is found in section dollar_figure of the ohio revised code and is separate and distinct from pers therefore we conclude that pers is not an eligible_deferred_compensation_plan within the meaning of sec_457 petitioner further argues that participation in pers should not preclude a deduction of his ira contribution in that pers is a substitute for social_security in ohio and taxpayers that have amounts withheld from their wages for social_security are not precluded from deducting ira contributions however the form w- that petitioner received from the morrow county prosecuting attorney for reflects that dollar_figure was withheld from his wages as social_security_tax as such we find that petitioner's argument is without merit see rheal v commissioner tcmemo_1989_525 5-year averaging provision not available for distributions from deferred_compensation plans petitioner finally contends that because he was an involuntary member of pers was only employed for weeks during only contributed dollar_figure in that time and forfeited all rights under pers when he resigned effective date it is inequitable to disallow his ira deduction under sec_1_219-2 of the income_tax regulations if an employee makes a voluntary or mandatory contribution to a defined_benefit_plan such employee is an active_participant the fact that contributions made by petitioner to pers were mandatory under state law is irrelevant moreover a person can be an active_participant even though he had only forfeitable rights to plan benefits and those rights were in fact forfeited prior to becoming vested 85_tc_168 citing 683_f2d_57 3d cir affg t c memo wartes v commissioner tcmemo_1993_84 eanes involved a taxpayer who forfeited all rights under an employer's retirement_plan when he left after only months despite the short time the taxpayer worked we held that he was an active_participant in his employer's plan and was not entitled to a in 85_tc_168 we rejected any distinction based upon the absence of potential for double tax benefits the crux of the reversal of our decision by the seventh circuit_court of appeals in 638_f2d_1105 7th cir construing a prior version of sec_219 revg tcmemo_1978_498 eanes v commissioner supra pincite see also 661_f2d_53 5th cir affg 74_tc_1057 deduction under sec_219 we stated while the result to petitioner seems harsh we cannot ignore the plain language of the statute and in effect rewrite this statute to achieve what would appear to be an equitable result eanes v commissioner supra pincite citing hildebrand v commissioner supra pincite we apply this reasoning to the facts of the instant case based on the foregoing we conclude that pers is a qualified_plan established by the state of ohio and that petitioner was an active_participant in pers during accordingly because their modified agi for exceeded dollar_figure petitioners are not entitled to a deduction of their ira contributions sec_219 and respondent is sustained on this issue decision will be entered for respondent
